Scott, J.
(dissenting):
I dissent. In my opinion, upon the facts necessarily found, by the jury as indicated by the verdict, and which are not without support in the evidence, the defendant was clearly guilty of converting plaintiff’s money. The original agreement as testified to by plaintiff, and as confirmed by the receipt which defendant had her sign, was that defendant was to buy the Lafayette avenue property and that plain*78tiff was to have “one-half interest in said property.” The natural and customary way to invest plaintiff with a half interest in the property would be to have her named as a grantee in the deed, but it is proposed to reverse the judgment and dismiss the complaint upon a mere surmise, unsupported by any evidence, that it was understood between the parties that defendant was to take title in his own name. But even if this was the understanding the defendant did not carry it out except for a brief period. Even now the title does not stand in his name, but in that of some corporation with whom plaintiff has no contractual relation and over which she has no control. It is true that it is said, in a very vague way, that defendant controls this corporation, but I fail to see how that fact helps the plaintiff. As to the supposed authorization to defendant to take a lease of the property instead of a deed the jury were entitled to accept plaintiff’s story that she did not understand the nature of the paper which she was induced to sign.
The net result of the whole transaction is that defendant, a lawyer, induced his client to intrust to him $1,500 wherewith to purchase a piece of property in which she was to have a one-half interest. The title to the property has been put in a corporation with which she has no contract and no relations; her money has been used to purchase the property, and she has no right or interest therein, except perhaps the very problematical and doubtful one of suing the corporation. Even now defendant, although he claims to control the corporation which owns the property, makes no tender of any deed, declaration of trust or other instrument recognizing in a tangible way plaintiff’s interest in the property. A clearer case of conversion it would not be easy to find. And yet it is proposed not only to reverse plaintiff’s judgment, founded upon a verdict arrived at upon conflicting evidence, but even to dismiss the complaint.
Judgment and order reversed, with costs, and complaint dismissed, with costs.